United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-41702
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT EUGENE KELING,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-500-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Eugene Keling appeals his conviction and sentence

for possession with intent to distribute cocaine.    He concedes

that the issue whether Apprendi v. New Jersey, 530 U.S. 466

(2000) rendered 21 U.S.C. § 841 unconstitutional is foreclosed by

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000),

and he raises that issue only to preserve its review by the

Supreme Court.    We are indeed bound by Slaughter absent an

intervening Supreme Court decision or a subsequent en banc

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41702
                                 -2-

decision.   See United States v. Short, 181 F.3d 620, 624 (5th

Cir. 1999).

     Keling additionally contends that the district court

clearly erred in its finding that he was not entitled to a role

adjustment under U.S.S.G. § 3B1.2.   The record supports the

district court’s finding that Keling was a key figure in

transporting the cocaine.   One month prior to his arrest, Keling

purchased the car he was driving for the specific purpose of drug

trafficking with monies he received from other participants in

the offense; he registered the vehicle to the address of the

Gateway Hotel in Laredo, Texas; and he was to be paid between

$5,000 and $10,000 for his role in transporting roughly 70 pounds

of cocaine from Mexico to Houston, Texas.    Consequently, the

district court’s refusal to find that he was a “minimal” or

“minor” participant was not clear error.    See United States

v. Leal-Mendoza, 281 F.3d 473, 477 (5th Cir. 2002).

     AFFIRMED.